Citation Nr: 1043685	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO. 05-08 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1. Entitlement to service connection for and acquired psychiatric 
disorder, to include depression and posttraumatic stress disorder 
(PTSD).

2. Entitlement to service connection for a cardiovascular 
disorder, including as secondary to herbicide exposure.

3. Entitlement to service connection for diabetes mellitus, 
including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had honorable active service from March 1970 through 
January 1972, and a period of other than honorable service from 
April to October 1972. The second period of service is barred 
from VA benefits. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The Board acknowledges the recent ruling in Clemons v. Shinseki, 
23 Vet. App. 1 (2009), which clarified how the Board should 
analyze claims for posttraumatic stress syndrome and other 
acquired psychiatric disorders. As emphasized in Clemons, though 
a Veteran may only seek service connection for a specific 
diagnosis, the Veteran's claim "cannot be limited only to that 
diagnosis, but must rather be considered a claim for any mental 
disability that may be reasonably encompassed." Id. Essentially, 
the Court found that a Veteran does not file a claim to receive 
benefits only for an acquired psychiatric disorder, but in fact 
makes a general claim for whatever mental condition may be 
afflicting the Veteran. The Board will analyze the Veteran's 
current claim under this framework, based on this ruling and 
appropriate review of the evidence of record. Thus, the issues of 
entitlement to service connection for PTSD and entitlement to 
service connection for depression were recharacterized into one 
issue, as shown in the case caption above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking service connection for several 
disabilities, including an acquired psychiatric disorder, a 
cardiovascular disorder, and diabetes mellitus. For service 
connection, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury. In other words, entitlement to service connection for 
a particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted from 
a disease or injury incurred in or aggravated during service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010). 
See also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), i.e., the 
diagnosis must conform to the requirements of DSM-IV (American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed., 1994); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred. 
38 C.F.R. § 3.304(f) (2010).

Herbicide Exposure 

The Veteran contends that his currently diagnosed diabetes 
mellitus was caused by his exposure to herbicides during his 
Korean tour of duty. See hearing transcript at page 32. Certain 
diseases may be presumed to have resulted from exposure to 
certain herbicide agents, including Type 2 (adult onset) 
diabetes. 
See 38 C.F.R. § 3.309(e) (2010). The Board notes that the 
November 2007 and March 2009 VA examiners also mentioned that the 
Veteran's exposure to herbicides should be investigated as it 
relates to his arteriosclerotic heart disease and hypertension. 

As was noted in the October 2008 Board Remand, a Veteran who 
served in Vietnam enjoys the presumption of exposure to herbicide 
agents afforded in 
38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. § 3.307(6)(iii) 
(2010). A review of the Veteran's Record of Assignments reveals 
that in December 1970 he was "enroute to Vietnam." The next entry 
is dated February 1971, showing that he was in Korea. It is 
unclear where his unit was between being enroute to Vietnam in 
December 1970, and in Korea in two months later. 

Because records that would show the whereabouts of the Veteran's 
units during his service are in the control of a federal 
department or agency, they fall under the 38 C.F.R. § 3.159(c)(2) 
duty to assist. 

SSOC

The Board's October 2008 Remand ordered the RO/AMC to 
readjudicate the Veteran's issues prior to the matter being 
returned to the Board for final adjudication. A review of the 
action since the October 2008 remand reveals that the RO did 
issue a Supplemental Statement of the Case (SSOC) in July 2010, 
but that SSOC was sent to an old address for the Veteran in 
Maryland. It was returned as undeliverable, and in September 
2010, the Veteran notified VA that he had not received any SSOC. 
VA clearly has the Veteran's proper address in Texas, as several 
documents have been sent to him there. It is completely unclear 
to the Board why the old Maryland address was used for the July 
2010 SSOC. On readjudication after the remand directives are 
fully complied with, VA must send the SSOC to both the Veteran, 
at his current address in Richmond, Texas, and to his 
representative.

Accordingly, the case is REMANDED for the following action:

1. Obtain a record of (a) the Veteran's 
unit's location between the December 1970 
("enroute to Vietnam" status) and the 
February 1971 entry into Korea. The RO/AMC 
should investigate all available avenues for 
this information, including but not limited 
to unit histories and morning reports.

2. Readjudicate the Veteran's claims. If the 
benefits sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond. The SSOC must be 
sent to the Veteran's current address of 
record in Richmond, Texas, not the old 
address in Maryland.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


